               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,               PO-19-05035-GF-JTJ

             Plaintiff,                  VIOLATION:
                                         FATF0010
      vs.                                FATF000Y
                                         Location Code: M9GF
 ALAN K. KANGAS,
                                         ORDER
             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $80 fine and $30 processing fee for violation FATF0010, and for good cause

shown,

      IT IS ORDERED that the $110 fine paid by the defendant is accepted as a

full adjudication of violation FATF0010. IT IS ALSO ORDERED that violation

number FATF000Y is DISMISSED.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

March 7, 2019, is VACATED.

      DATED this 4th day of March, 2019.
